Case 2:17-cv-02101-SHL-cgc Document 140 Filed 10/09/18 Page 1 of 4                      PageID 3671




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 GARY BRYAN BRACKIN,                               )
 individually and in his capacity as Surviving     )
 Spouse of PAMELA W. BRACKIN,                      )
 Deceased,                                         )
                                                   )    Case No. 2:17-cv-2101
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )
 MEDTRONIC, INC., et. al,                          )
                                                   )
                Defendants.
                                                   )

     UNOPPOSED MOTION FOR LEAVE TO FILE REPLY BRIEF IN SUPPORT OF
      DEFENDANTS MEDTRONIC, INC.’S AND MEDTRONIC MINIMED, INC.’S
            MOTION TO EXCLUDE OPINIONS AND TESTIMONY OF
                  WILLIAM J. VIGILANTE, JR., PH.D, CPE

        Defendants Medtronic, Inc. and Medtronic MiniMed, Inc. (collectively, “Medtronic

 Defendants”), by and through their attorneys and pursuant to Local Rule 7.2 (c) file this motion

 for leave to file a reply brief addressing Plaintiff’s Response to Medtronic Defendants’ Motion

 and Memorandum of Law in support of the Motion to Exclude Opinions and Testimony of William

 Vigilante, Jr., Ph.D., CPE, (Response at Doc. 134, Motion at Doc. 124). Plaintiff takes no position

 on this Motion.

        Under Local Rule 7.2 (c), a party may file a reply brief “upon court order granting a motion

 for leave to reply.” Medtronic Defendants respectfully request permission to file a short reply

 brief to clarify and respond to Plaintiff’s lengthy memoranda.

        Medtronic Defendants request an opportunity to reply to Plaintiff’s Response on the basis

 that further briefing is necessary to aid the Court in evaluating the parties’ respective legal

 positions as it pertains to the admissibility of William Vigilante’s expert testimony, clarifying the



                                                  1
Case 2:17-cv-02101-SHL-cgc Document 140 Filed 10/09/18 Page 2 of 4                       PageID 3672




 record, and expediting the disposition of this issue in anticipation of trial. Furthermore, due to Dr.

 Vigilante’s unavailability, the Medtronic Defendants were unable to take his deposition until

 September 14, 2018 – the day the Daubert motions were due under the Court’s Scheduling Order.

 Thus, the Medtronic Defendants were unable to cite his testimony in this case in support of their

 Motion, due to the lack of an available deposition transcript. Although the Medtronic Defendants

 cited testimony from his prior depositions, they need the opportunity to include additional

 deposition testimony from this case to supplement the record supporting the exclusion of his

 testimony. Plaintiff has cited testimony from this transcript in support of his Response and the

 Medtronic Defendants must address these additional citations of testimony in support of their

 Motion. Finally, Plaintiff cites additional case law purporting to support his Response that the

 Medtronic Defendants must also address.           For these reasons, the Medtronic Defendants

 respectfully request leave to reply.

  Dated: October 5, 2018                                 GREENBERG TRAURIG, LLP


                                                       /s/ R. Clifton Merrell
                                                       Lori G. Cohen
                                                       Georgia Bar No. 174455
                                                       (Admitted Pro Hac Vice)
                                                       R. Clifton Merrell
                                                       Georgia Bar No. 593903
                                                       (Admitted Pro Hac Vice)
                                                       Jessica Cabral Odom
                                                       Georgia Bar No. 140935
                                                       (Admitted Pro Hac Vice)
                                                       GREENBERG TRAURIG, LLP
                                                       Terminus 200
                                                       3333 Piedmont Road, N.E.
                                                       Suite 2500
                                                       Atlanta, GA 30305
                                                       Telephone: (678) 553-2100
                                                       Facsimile: (678) 553-2212
                                                       cohenl@gtlaw.com
                                                       merrellc@gtlaw.com



                                                   2
Case 2:17-cv-02101-SHL-cgc Document 140 Filed 10/09/18 Page 3 of 4       PageID 3673




                                           odomj@gtlaw.com

                                           Quinn N. Carlson (TN #25603)
                                           J. Carter Thompson (TN #35494)
                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, P.C.
                                           165 Madison Avenue, Suite 2000
                                           Memphis, Tennessee 38103
                                           Telephone: (901) 526-2000
                                           Facsimile: (901) 577-2303
                                           qcarlson@bakerdonelson.com
                                           cthompson@bakerdonelson.com

                                           Counsel for Defendants Medtronic, Inc. and
                                           Medtronic MiniMed, Inc.




                                       3
Case 2:17-cv-02101-SHL-cgc Document 140 Filed 10/09/18 Page 4 of 4                     PageID 3674




                                  CERTIFICATE OF SERVICE

        This is to certify that I have this day served a copy of the within and foregoing

 UNOPPOSED MOTION FOR LEAVE TO FILE REPLY BRIEF IN SUPPORT OF

 DEFENDANTS MEDTRONIC, INC.’S AND MEDTRONIC MINIMED, INC.’S MOTION

 TO EXCLUDE OPINIONS AND TESTIMONY OF WILLIAM J. VIGILANTE, JR., PH.D,

 CPE via electronic mail to all counsel of record as follows:

  Gary K. Smith                                           Kevin Haverty
  Gary K. Smith Law Firm, PLLC                            Williams Cedar LLC
  1770 Kirby Parkway, Suite 427                           1515 Market Street, Suite 1300
  Memphis, Tennessee 38138                                Philadelphia, PA 19102
  gsmith@garyksmithlaw.com                                khaverty@williamscedar.com

  Marlene J. Goldenberg
  GoldenbergLaw, PLLC
  800 LaSalle Avenue, Suite 2150
  Minneapolis, MN 55402
  mjgoldenberg@goldenberglaw.com


 This 5th day of October, 2018.


                                                     By: s/ R. Clifton Merrell______

                                                      .




                                                 4
